DETAILED ACTION
Allowable Subject Matter
Claim 1, 2, 7-10 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows the first engaging element to be a protrusion extended from an edge of the fixing portion toward the base and the second engaging element to be an opening in communication between the accommodation seat and fixing recess (Claims 1, 2, 7-10 and 16-20). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        March 16, 2021